Citation Nr: 0110385	
Decision Date: 04/09/01    Archive Date: 04/17/01	

DOCKET NO.  96-51 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1969 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In April 2000, the Board issued a decision denying, inter 
alia, service connection for PTSD.  By order dated October 
2000, the United States Court of Appeals for Veterans Claims 
granted a joint motion vacating and remanding the Board's 
decision regarding the denial of service connection for PTSD 
and dismissing the veteran's claims with respect to the other 
issues as being withdrawn.  A copy of the motion and a copy 
of the Court's order have been included in the veteran's 
claims file.  

REMAND

In an October 1996 statement, regarding stressors, the 
veteran experienced during his service in Vietnam, reference 
is made to the death of a friend, identified as Robert L. 
King, and the loss of five men in his unit.  The veteran's 
representative has submitted argument regarding the 
stressors, as well as Daily Staff Journal or Duty Officer's 
logs in support of the stressors.  

The report of a December 1996 VA psychiatric examination 
reflects a diagnosis of PTSD, but does not indicate what 
stressors this is related to.  A September 1999 VA 
psychiatric examination reflects a diagnosis of anxiety 
disorder not otherwise specified with PTSD features.  It 
indicates that the veteran's military history included seeing 
people in body bags and choppers going down.  It notes that 
the veteran was a helicopter crew chief in Vietnam.  March 
1997 and June 1998 letters from J. L. Bentley, Jr., Ph.D., a 
private psychologist, reflect that the veteran has PTSD and 
indicate that the veteran saw extensive combat in Vietnam as 
well as indicating the private psychologist's belief that the 
veteran operated a gun ship in Vietnam.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO should contact the veteran and 
his representative and request that they 
provide a description of all stressors 
the veteran experienced during his 
service in Vietnam, including a 
description of the circumstances 
surrounding the death of Robert L. King, 
as well as where the veteran was when 
this death occurred.  This information 
should include dates, places, detailed 
descriptions, units of service, duty 
assignments, as well as the names, ranks, 
units of assignments and any other 
identifying information concerning any 
other individuals involved in any claimed 
stressful event.  

2.  The RO should then review the file 
and prepare a summary of all claimed 
stressors.  This summary must be prepared 
whether or not the veteran provides an 
additional statement.  This summary, and 
a copy of the veteran's DD Form 214 and 
all service personnel records, as well as 
the Daily Staff Journal or Duty Officer's 
logs submitted by the veteran's 
representative, should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
USASCRUR should be requested to provide 
any additional information that might 
corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.  

3.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, the RO should 
prepare a report detailing the nature of 
any combat action or inservice stressful 
event verified by USASCRUR.  If no combat 
action or stressor has been verified, the 
RO should so state in its report.  The 
RO's report should be added to the claims 
file.  

4.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
by a board-certified specialist, if 
available, to determine the existence and 
etiology of any currently manifested 
PTSD.  All indicated studies, tests, and 
evaluations deemed necessary should be 
performed, but should include PTSD 
subscales.  In determining whether the 
veteran has PTSD due to an inservice 
stressor, the examiner is hereby notified 
that only the verified history detailed 
in the reports by the USASCRUR and/or the 
RO may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, the examiner must specifically 
identify which stressors detailed in the 
USASCRUR's or the RO's reports are 
responsible for that conclusion.  The 
examiner should also comment on any 
relationship between any currently 
diagnosed psychiatric disorder and the 
veteran's period of service.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  A complete rationale 
for all opinions offered should be 
provided.  

5.  Then, after ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) have been 
complied with, the RO should readjudicate 
the issue of service connection for PTSD.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




